Citation Nr: 1421782	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to an initial compensable rating prior to May 24, 2011 for service-connected hypertension.  

2.  Entitlement to an initial rating greater than 10 percent from May 24, 2011 for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Reno, Nevada.  

In an April 2011 Board decision, the Board remanded the case for a new VA examination and outstanding VA treatment records.  In a March 2012 supplemental statement of the case and March 2012 rating decision, the RO increased the initial rating for hypertension to 10 percent disabling from May 24, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  A copy of the February 2011 videoconference Board hearing presided over by the undersigned Veteran's Law Judge is associated with the claims file.  

The issue of entitlement to service connection for hypertensive renal disease and microalbuminuria, to include as secondary to hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 Representative Brief; May 2011 VA examination.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to December 3, 2010, hypertension is manifested by diastolic pressures predominantly 90 or greater; diastolic pressures of predominantly 100 or more and systolic pressures predominately 160 or more are not shown.  

2.  From December 3, 2010, hypertension is manifested by systolic pressures predominately 160 or more; there is no history of diastolic pressures of predominantly 100 or more; and systolic pressures predominately 200 or more are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to December 3, 2010 for service-connected hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an increased disability rating of 10 percent, but no higher, from December 3, 2010 to May 24, 2011 for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

3.  The criteria for a rating greater than 10 percent from May 24, 2011 for service-connected hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2011, the Board remanded the claim and directed the AOJ to afford the Veteran with a VA medical examination to determine the current nature and severity of the Veteran's hypertension.  The Veteran was afforded a VA examination in May 2011; the examiner provided blood pressure readings sufficient to allow evaluation under the diagnostic criteria.  The Board also remanded the claim for obtainment of updated VA treatment records; updated VA treatment records were obtained and associated with the claims file.  The Veteran's claim was readjudicated in a March 2012 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in February 2006, July 2010, and May 2011.  The VA examiners conducted examinations and provided blood pressure readings.  First, the Veteran has contended that the February 2006 VA examination is inadequate because no blood pressure readings were taken.  See October 2007 Veteran statement.  However, the examination report clearly shows that during the examination blood pressure readings were taken at rest and at the peak of cardiolite stress testing.  Second, the Veteran has contended that the July 2010 VA examination is inadequate because only one blood pressure reading was taken, and the record shows three readings.  In fact, one blood pressure reading was taken on examination, and three other readings were reported "for established diagnosis of hypertension."  The Board notes that more than one blood pressure reading is not required for evaluation purposes under VA regulations.  See Gill v. Shinseki, 26 Vet. App. 386 (2013) (the need for a specific number of blood pressure readings over multiple days is not required for determining disability evaluation).  Because the VA examinations each provided at least one blood pressure reading and provided sufficient information regarding the manifestations of the Veteran's hypertension, the Board finds that the VA examinations are adequate for rating purposes.

The Board acknowledges that the Veteran underwent a carotid endarterectomy on May 6, 2011 at MOFH [Nellis Air Force Base].  See May 2011 VA examination.  Later that same month, a VA examiner considered this operation, conducted an examination, and provided sufficient information regarding the Veteran's manifestations of hypertension existing right after the operation, such that the Board can render an informed decision.  Therefore, the Board concludes that the clinical record from MOFH regarding the Veteran's May 2011 carotid endarterectomy would not provide any new information to substantiate the Veteran's claim for an increased rating for hypertension.  As such, obtaining these records is not necessary.  38 C.F.R. § 3.159.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis 

The Veteran's hypertension is currently rated as noncompensable prior to May 24, 2011 and 10 percent from May 24, 2011 under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (hypertensive vascular disease (hypertension and isolated systolic hypertension)).

Under DC 7101, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

The term "predominantly" is not defined in the regulations.  Regarding the diagnostic criteria, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran contends that his hypertension is more severe than is currently rated.  In February 2011, the Veteran submitted blood pressure logs from December 2010, January 2010, and February 2010.  These logs show that during these months, from December 3, 2010, the greater majority of the Veteran's systolic pressures were at or above 160.  The Veteran reported that these readings were taken in a controlled environment in his home from 10 to 11 a.m. with the same machine.  See February 2011 Veteran statement.  

Private treatment records from Integra Sleep Solutions show that in January 2002, the Veteran's blood pressure was 188/88.  

An August 2009 private treatment note from the Veteran's dentist states that the Veteran's blood pressure readings were 177/89 and 177/84.  The Board notes that three weeks later the Veteran sought treatment at VA and his blood pressure was 120/79.  See September 2009 VA treatment record.  

The VA treatment records show that the Veteran has a history of requiring medication for control of his blood pressure.  The VA treatment records also show that in September 2001, there was an initial blood pressure reading of 172/ 80, and 150/80 after repeated testing.  In December 2003, the Veteran's blood pressure was 176/68.  On evaluation for sleep apnea in June 2004, the Veteran's blood pressure was 168/ 68.  In March 2009, the initial blood pressure reading was 157/75, and after repeated testing, blood pressure readings were 165/78 and 130/75.  

The VA treatment records show that in January 2011, the Veteran reported to his VA primary care physician that there had been fluctuations and increased blood pressure readings for the past month.  A January 2011 treatment note from the Veteran's VA primary care physician states that the Veteran is receiving treatment for "unstable high blood pressure."  Blood pressure readings at VA in January 2011 were 192/70 and 178/68.  It is noted that blood pressure readings in the left arm are higher than in the right arm.  Another January 2011 blood pressure reading in the left arm was 165/80.  In April 2011, a left arm blood pressure reading was 179/75.

On VA examination in February 2006, the Veteran's blood pressure was 130/80 at rest, and 160/90 at the peak of cardiolite stress testing.

On VA examination in July 2010, the Veteran's blood pressure was 145/86.

On VA examination in May 2011, the Veteran's blood pressure was 180/73.  The examiner noted the Veteran's history and exam findings show evidence of hypertension complications affecting the heart (left ventricular hypertrophy).   

The Board has considered the Veteran's and his wife's reports as to their observations, and they are certainly competent to testify as to their observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, the Veteran has submitted blood pressure logs from December 2010, January 2010, and February 2010.  The Board notes that the Veteran has been instructed on the use of an at-home blood pressure monitor.  See e.g., September 2001 VA treatment record.  Because blood pressure testing is simple to perform and the Veteran's medical provider has instructed him on the use of his at-home blood pressure monitor, the Board finds that the Veteran is competent to report his at-home blood pressure readings.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to identify a medical condition where the condition is simple, a broken leg for example).  Further, the Board finds no reason to find the blood pressure logs and the Veteran's and his wife's statements to be not credible.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board notes that the May 2011 VA examination showed the hypertension complication of left ventricular hypertrophy.  The Veteran's hypertension and resulting left ventricular hypertrophy are manifested by high blood pressure, which is specifically contemplated by the criteria under DC 7101.  The Veteran's hypertension is currently rated under DC 7101.  The Board deems DC 7101 to be the most appropriate because it pertains specifically to the Veteran's diagnosis of hypertension and the Veteran's symptoms.  Further, evaluation of the same manifestation under different diagnoses must be avoided.  38 C.F.R. § 4.14.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7101.

The Veteran contends that his hypertension should be evaluated based on blood pressure readings taken when he was not taking medication for control of hypertension.  See September 2009 notice of disagreement.  However, evaluation for hypertension is not based on the amount of medication required to control it, but on the level of control that can be achieved.  See 38 C.F.R. § 4.104 , DC 7101; see also 62 Fed. Reg. 65207 (Dec. 11, 1997).  Therefore, evaluation of hypertension shall be based on consideration of the blood pressure readings of record during the appeal period.

Based on the facts of this case, the Board finds that the staged ratings for the periods prior to December 3, 2010, when diastolic pressures of predominantly 160 or more are shown, and from December 3, 2010, are appropriate in this case.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the RO increased the rating to 10 percent from May 24, 2011.  Accordingly, as discussed below, the Board is granting an increased rating of 10 percent, but no higher, from December 3, 2010 to May 24, 2011, and denying a rating greater than 10 percent from May 24, 2011.     

Prior to December 3, 2010

The Board acknowledges that systolic pressures of 160 or more were shown once in September 2001, January 2002, December 2003, June 2004, and March 2009, and twice in August 2009.  Also, systolic pressure was 160/90 at the peak of cardiolite stress testing on VA examination in February 2006.  However, when compared with the numerous remaining clinical readings showing systolic pressures of less than 160, the Board finds that systolic pressures of 160 or more that are shown only about once a year do not equate or nearly approximate to systolic pressures predominantly 160 or more.  Further, there is no evidence of diastolic pressures at or above 100.  

Because diastolic pressures were below 100 and systolic pressures predominately 160 or more were not shown, the Board holds that the Veteran's hypertension is contemplated and approximated by the Veteran's current noncompensable rating during this period.  38 C.F.R. § 4.104, DC 7101.  Accordingly, a compensable rating for the Veteran's service-connected hypertension prior to December 3, 2010 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  




From December 3, 2010

The Veteran's at-home blood pressure logs show that from December 3, 2010, the Veteran's systolic pressures are predominantly at or above 160.  The clinical evidence during this period also supports that the Veteran's systolic pressures are predominantly 160 or more and that blood pressure readings began increasing and fluctuating in December 2010.  The Board notes that there is no evidence of diastolic pressures at or above 100, though the Veteran does require continuous medication for control of hypertension.  See e.g., July 2010 VA examination.    

Thus, the evidence shows that the Veteran's systolic pressures are predominantly 160 or more from December 3, 2010.  Further, the evidence shows no history of diastolic pressure at 110 or more or systolic pressure at 200 or more.  For these reasons, the record demonstrates that the Veteran's hypertension is more nearly approximated by a rating of 10 percent during this period.  38 C.F.R. § 4.130, DC 9411.  Accordingly, a disability rating of 10 percent, but no higher, for the Veteran's service-connected hypertension from December 3, 2010 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected hypertension.  Prior to December 3, 2010, the Veteran's hypertension is manifested by diastolic pressures predominantly 90 or greater.  From December 3, 2010, the Veteran's hypertension is manifested by systolic pressures predominately 160 or more.  The ratings assigned specifically contemplate these symptoms.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to a compensable rating prior to December 3, 2010 for service-connected hypertension is denied.  

Entitlement to an increased disability rating of 10 percent, but no higher, is granted from December 3, 2010 to May 24, 2011 for service-connected hypertension, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a rating greater than 10 percent from May 24, 2011 for service-connected hypertension is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


